Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2017/0347338) (hereinafter “Chen”) in view of Nair (U.S. 10,433,286).
Regarding claim 1, Chen teaches a method for device-to-device relay selection where a UE1 (second radio terminal) detects (discovers) whether there is relay-related information sent by adjacent nodes through broadcasting, and collects D2D relay advertisement information (discovery message for relay) sent by adjacent nodes UE2 and UE3 (e.g. first radio terminal) through broadcasting as shown in Figure 21 and spoken of on page 27, paragraph [0867]; where the relay advertisement information contains relay-related information such as relay transmitting-receiving capability information (capable of executing relay) as spoken of on page 27, paragraph [0864].
Chen also teaches the UE1 that sends a relay request (message for requesting direct communication) to eNB1 (base station) in response to receiving the D2D relay advertisement information (discovery message for relay); where the relay request includes relay configuration request information (request) and/or requested relay type, which prompts eNB1 to request corresponding relay-related information from the adjacent node(s) UE2 and/or UE3 (first radio terminal) as shown in Figure 21 and spoken of on pages 27-28, paragraphs [0868]-[0869].
Chen does not explicitly teach “a first radio terminal executes a layer 2 relay in which a packet of a second radio terminal is transmitted between the second radio terminal and a base station in a layer higher than a Radio Link Control (RLC) layer in Layer 2”.
Nair teaches a layer 2 relay device for supporting remote wireless devices where a remote UE 210 (second radio terminal) communicates over a relay link with a relay UE 220 (first radio terminal executing layer 2 relay) and further communicates over a Uu link with an eNB 230 (base station) as spoken of on column 5, line 51 – column 6, line 9; where data is multiplexed and directed from the relay UE 220 using an adaptation layer (layer higher than RLC in layer 2) to map data from a single air interface to and from a data stream mapped to each of the relay UE 220 and one or more remote UEs 210 as spoken of on column 6, lines 40-55.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the usage of an adaptation layer for relaying data, as taught in Nair, to the system of Chen in order to improve the efficient use of resources in the wireless communication system by servicing multiple relay devices and multiple remote devices via a single air interface as spoken of on column 6, lines 40-55 of Nair.
Regarding claim 2, Chen does not teach “wherein in the layer 2 relay, processing of the packet is executed in a special layer that is a higher layer than the RLC layer and different from a Packet Data Convergence Protocol (PDCP) layer, and the base station and the second radio terminal include, into the packet, information indicating that the packet has been processed in the special layer, in a layer lower than the special layer”.
However, Nair teaches a layer 2 relay device for supporting remote wireless devices where an eNB 230 (base station) returns an RRC Connection Setup message to the relay UE 220 that includes an assigned CRNTI-R (information indicating processing) that identifies an indirect connection for the remote UE 210 as shown in an adaptation layer (special layer) to map data from a single air interface to and from a data stream mapped to each of the relay UE 220 and one or more remote UEs 210 as spoken of on column 6, lines 40-55.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the usage of an adaptation layer for relaying data, as taught in Nair, to the system of Chen in order to improve the efficient use of resources in the wireless communication system by servicing multiple relay devices and multiple remote devices via a single air interface as spoken of on column 6, lines 40-55 of Nair.
Regarding claim 3, Chen does not teach “wherein in the layer 2 relay, processing of the packet is executed in a special layer that is a higher layer than the RLC layer and different from a Packet Data Convergence Protocol (PDCP) layer, and the base station notifies the first radio terminal of a logical channel identifier for which a packet is permitted to be transmitted via the special layer”.
However, Nair teaches a layer 2 relay device for supporting remote wireless devices where the eNB 230 (base station) that returns (notifies) an RRC Connection Setup message to the relay UE 220 that includes an assigned CRNTI-R (logical channel identifier) that identifies an indirect connection for the remote UE 210 as shown in step 3 of Figure 5 and spoken of on column 8, lines 27-39; where data is multiplexed and directed from the relay UE 220 using an adaptation layer (special layer) to map data from a single air interface to and from a data stream mapped to each of the relay UE 220 and one or more remote UEs 210 as spoken of on column 6, lines 40-55.
Nair, to the system of Chen in order to improve the efficient use of resources in the wireless communication system by servicing multiple relay devices and multiple remote devices via a single air interface as spoken of on column 6, lines 40-55 of Nair.
Regarding claim 12, Chen teaches a method for device-to-device relay selection where a UE1 (second radio terminal) detects (discovers) whether there is relay-related information sent by adjacent nodes through broadcasting, and collects D2D relay advertisement information (discovery message for relay) sent by adjacent nodes UE2 and UE3 (e.g. first radio terminal) through broadcasting as shown in Figure 21 and spoken of on page 27, paragraph [0867]; where the relay advertisement information contains relay-related information such as relay transmitting-receiving capability information (capable of executing relay) as spoken of on page 27, paragraph [0864].
Chen also teaches the UE1 that sends a relay request (message for requesting direct communication) to eNB1 (base station) in response to receiving the D2D relay advertisement information (discovery message for relay); where the relay request includes relay configuration request information (request) and/or requested relay type, which prompts eNB1 to request corresponding relay-related information from the adjacent node(s) UE2 and/or UE3 (first radio terminal) as shown in Figure 21 and spoken of on pages 27-28, paragraphs [0868]-[0869]; where the UE device of Figure 8 includes a sending unit (transmitter) and a receiving unit (receiver).
Chen does not explicitly teach “a first radio terminal configured to execute a layer 2 relay in which a packet of a second radio terminal is transmitted between the second radio terminal and a base station in a layer higher than a Radio Link Control (RLC) layer in Layer 2”.
However, Nair teaches a layer 2 relay device for supporting remote wireless devices where a remote UE 210 (second radio terminal) communicates over a relay link with a relay UE 220 (first radio terminal executing layer 2 relay) and further communicates over a Uu link with an eNB 230 (base station) as spoken of on column 5, line 51 – column 6, line 9; where data is multiplexed and directed from the relay UE 220 using an adaptation layer (layer higher than RLC in layer 2) to map data from a single air interface to and from a data stream mapped to each of the relay UE 220 and one or more remote UEs 210 as spoken of on column 6, lines 40-55.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the usage of an adaptation layer for relaying data, as taught in Nair, to the system of Chen in order to improve the efficient use of resources in the wireless communication system by servicing multiple relay devices and multiple remote devices via a single air interface as spoken of on column 6, lines 40-55 of Nair.
Regarding claim 13, Chen teaches a method for device-to-device relay selection where a UE1 (second radio terminal) detects (discovers) whether there is relay-related information sent by adjacent nodes through broadcasting, and collects D2D relay advertisement information (discovery message for relay) sent by adjacent nodes UE2 and UE3 (e.g. first radio terminal) through broadcasting as shown in Figure 21 and 
Chen also teaches the UE1 that sends a relay request (message for requesting direct communication) to eNB1 (base station) in response to receiving the D2D relay advertisement information (discovery message for relay); where the relay request includes relay configuration request information (request) and/or requested relay type, which prompts eNB1 to request corresponding relay-related information from the adjacent node(s) UE2 and/or UE3 (first radio terminal) as shown in Figure 21 and spoken of on pages 27-28, paragraphs [0868]-[0869]; where the UE device of Figure 8 includes a sending unit (transmitter) and a receiving unit (receiver).
Chen does not explicitly teach “a first radio terminal configured to execute a layer 2 relay in which a packet of a second radio terminal is transmitted between the second radio terminal and a base station in a layer higher than a Radio Link Control (RLC) layer in Layer 2”.
However, Nair teaches a layer 2 relay device for supporting remote wireless devices where a remote UE 210 (second radio terminal) communicates over a relay link with a relay UE 220 (first radio terminal executing layer 2 relay) and further communicates over a Uu link with an eNB 230 (base station) as spoken of on column 5, line 51 – column 6, line 9; where data is multiplexed and directed from the relay UE 220 using an adaptation layer (layer higher than RLC in layer 2) to map data from a single air interface to and from a data stream mapped to each of the relay UE 220 and one or more remote UEs 210 as spoken of on column 6, lines 40-55.
Nair, to the system of Chen in order to improve the efficient use of resources in the wireless communication system by servicing multiple relay devices and multiple remote devices via a single air interface as spoken of on column 6, lines 40-55 of Nair.
Response to Arguments
6.	Applicant’s arguments with respect to amended claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467